The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1, 7, 13, 21-27 in the reply filed on 10/29/2021 is acknowledged.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10786327. Although the claims at issue are not identical, they are not patentably distinct from each other because they cited similar subject matter:
Instant Application
US Pat. No. 10786327
An immersive display for use in a robotic surgical system, comprising: a support arm; a housing mounted to the support arm and configured to provide a three-dimensional display of at least one image from an endoscopic camera used in the robotic surgical system; at least one sensor configured to detect a head gesture of the user; and a controller that configures the three-dimensional display to display a modified image from the endoscopic camera in response to the at 


.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 7, 13 and 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itkowitz (US 20140018960, hereinafter “ITKOWITZ”), in view of Tesar (US 20160220324 A1 hereinafter “TESAR”).
Regarding claim 1, ITKOWITZ discloses an immersive display for use in a robotic surgical system (a viewer 361A, provides an immersive image, for use with a minimally invasive surgical system; figure 38; paragraphs [0108]), comprising: a support arm (boom 320; figure 3A; paragraphs [0099]); 
a housing mounted to the support arm a housing of the viewer 361A, as shown in figure 38, is attached to mounting bracket 321 by an extension boom 320, to engage the eyes of a surgeon 101, and so is capable of engaging with a face of a user – eyes are a portion of a face of a user; paragraph [0099]) and configured to provide a three-dimensional display (left and right eyepieces are disposed in the housing of the viewer 361A, as shown in figure 38, and provide a stereoscopic view such that the surgeon's brain fuses the images into a single, sharp three-dimensional scene, and so providing a three-dimensional display; figure 38; paragraphs [0100]) of at least one image from an endoscopic camera used in the robotic surgical system; at least one sensor configured to detect a head gesture of the user (head-in sensor 371; figure 3C; paragraphs [0102], head-in sensor is a surgeon presence sensor, and 
It is noted that ITKOWITZ is silent about at least one sensor configured to detect a head gesture of the user; and a controller that configures the three-dimensional display to display a modified image from the endoscopic camera in response to the at least one sensor detecting an intentional head gesture of the user as claimed. 
However TESAR discloses at least one sensor configured to detect a head gesture (para. 257, if the wearer is looking down into the surgical area the display can be adjusted to provide a surgical microscope view the surgical area,  i.e. para. 132 described hand fatiguing; para. 144 describe an alternative, … allow the surgeon to make a pointing or motion gesture to define the orientation frame) of the user (stereo viewer 361 supports the head-in sensor for surgeon presence detection and maintains proper head alignment for motion mapping, and so is capable of detecting a head gesture of the user; paragraph [0102]); and a controller that configures the three-dimensional display to display a modified image (as cited above, i.e. …to provide a surgical microscope view the surgical area…) from the endoscopic camera (para. 282) in response to the at least one sensor detecting an intentional head gesture (as cited below) of the user (see above citation, i.e. detecting head up/down, and the display adjust accordingly)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ITKOWITZ in by adding TESAR's teaching so as to have benefit of an improved visualization systems for use in open or minimally invasive surgery.

Regarding claim 7, ITKOWITZ/TESAR, for the same motivation of combination, further discloses the immersive display of claim 1, wherein the controller is to configure the immersive display to provide a module 750 receives the position and orientation of master tool grips and renders stereo images, which are composited with the endoscopic camera images in real time and displayed on a surgeon console, while surgeon 195 sees instrument 810 (a surgical instrument) in the stereoscopic display, and so the immersive display is capable of providing guidance for maintaining a correspondence between a relative spatial relationship of the eyepiece assemblies and user hand positions and a relative spatial relationship of the endoscopic camera and a surgical instrument; figures 7, 8; paragraphs [0153]).

Regarding claim 13, ITKOWITZ/TESAR, for the same motivation of combination, discloses a method for operating a robotic surgical system, the method comprising: providing at least one image from an endoscopic camera used in the robotic surgical system, for three-dimensional display to a user; detecting using at least one sensor a head gesture of the user; and configuring the three-dimensional display to display a modified image from the endoscopic camera in response to detecting an intentional head gesture of the user (see rejection of claim 1).

Regarding claim 21, ITKOWITZ/TESAR, for the same motivation of combination, further discloses the immersive display of claim 7 further comprising an outward-facing illuminator, wherein the immersive display provides guidance by configuring the outward-facing illuminator (Fig. 6B) to project one or more reference indicators to highlight user hand positions in space (see, i.e. hand location on display, para. 123).

Regarding claim 22, ITKOWITZ/TESAR, for the same motivation of combination, further discloses the immersive display of claim 7, wherein the immersive display provides guidance by displaying a graphical representation for where a user's hand is to be positioned with respect to a current housing location and orientation (as cited above, Fig. 6B).

Regarding claim 23, ITKOWITZ/TESAR, for the same motivation of combination, further discloses the immersive display of claim 7, wherein the robotic surgical system comprises a handheld user interface device (UID) (para. 129, i.e. master tool manipulator) that is configured to control the surgical instrument, wherein the first and second relative spatial relationships enable the robotic surgical system to perform a teleoperation during which a relative position of the user's head (as cited above, i.e. camera following the eyes of the user) and the user's hands (as cited above, hand positioning) that are each holding a handheld UID is substantially similar to a relative position of the endoscopic camera and the surgical instrument (para. 138).

Regarding claim 24, ITKOWITZ/TESAR, for the same motivation of combination, further discloses the method of claim 13 further comprising configuring the three-dimensional display to provide guidance for maintaining a correspondence between i) a first relative spatial relationship of the three-dimensional display and user hand positions and ii) a second relative spatial relationship of the endoscopic camera and a surgical instrument (see TESAR, guidance citation)

Regarding claim 25, ITKOWITZ/TESAR, for the same motivation of combination, further discloses the method of claim 24, wherein the robotic surgical system further comprises an outward-facing illuminator, wherein the three-dimensional display provides guidance by configuring the outward-facing 

Regarding claim 26, ITKOWITZ/TESAR, for the same motivation of combination, further discloses the method of claim 24, wherein the three-dimensional display provides guidance by displaying a graphical representation for where a user's hand is to be positioned with respect to a current location and orientation of the three-dimensional display (see hand position citation above). 

Regarding claim 27, ITKOWITZ/TESAR, for the same motivation of combination, further discloses the method of claim 24, wherein the robotic surgical system comprises a handheld user interface device (UID) that is configured to control the surgical instrument, wherein the first and second relative spatial relationships enable the robotic surgical system to perform a teleoperation during which a relative position of the user's head and the user's hands that are each holding a handheld UID is substantially similar to a relative position of the endoscopic camera and the surgical instrument (see immersive display citation above).


Conclusion

US 20190293935 A1 MICROSURGERY SYSTEM FOR DISPLAYING IN REAL TIME MAGNIFIED DIGITAL IMAGE SEQUENCES OF AN OPERATED AREA
US 8535336 B2 Nested Cannulae For Minimally Invasive Surgery
US 20090088634 A1 TOOL TRACKING SYSTEMS AND METHODS FOR IMAGE GUIDED SURGERY
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK F HUANG/Primary Examiner, Art Unit 2485